Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 6/15/2022.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statements filed on 6/15/2022 and 9/6/2022 are in compliance with the provisions of 37 CFR 1.97, and have been considered and copies are enclosed with this Office action.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on KR 10-2014-0076509, filed on 6/23/2014.

Claim Rejections – 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 11, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US PGPub 2010/0091161) [hereafter Suzuki].

6.	As to claim 1, Suzuki discloses an image sensor (solid-state image sensor 3 as shown in Figures 2-4) comprising: a substrate including a plurality of pixels (pixels 20), the plurality of pixels comprising a first plurality of auto-focus pixels (pixels 20U and 20Darranged in detection area 33) arranged in a first line along a first direction; and a second plurality of auto-focus pixels (pixels 20R and 20L arranged in detection area 32) arranged in a second line along a second direction perpendicular to the first direction, wherein the first plurality of auto-focus pixels including a first AF pixel (shown in Figure 6) covered by a first light shield (43) and a second AF pixel (shown in Figure 7) covered by a second light shield (43), wherein the second plurality of auto-focus pixels including a third AF pixel (shown in Figure 8) covered by a third light shield (43) and a fourth AF pixel (shown in Figure 9) covered by a fourth light shield (43), wherein the first light shield is disposed on first and second quadrants of the first AF pixel so that a first opening (43b) is formed at third and fourth quadrants of the first AF pixel, wherein the second light shield is disposed on third and fourth quadrants of the second AF pixel so that a second opening (43c) is formed at first and second quadrants of the second AF pixel, wherein the third light shield is disposed on second and third quadrants of the third AF pixel so that a third opening (43d) is formed at first and fourth quadrants of the third AF pixel, and wherein the fourth light shield is disposed on first and fourth quadrants of the fourth AF pixel so that a fourth opening (43e) is formed at second and third quadrants of the fourth AF pixel (Paragraphs 0060-0063, 0067-0068, 0071-0080).

7.	As to claim 2, Suzuki discloses the plurality of pixels further comprises a plurality of image pixels (20A as shown in Figures 4-5) to generate an image signal, and wherein each of the plurality of image pixels has a fifth opening (43a) bigger than each of the first to the fourth openings (Paragraphs 0063, 0069-0070).

8.	As to claim 3, Suzuki discloses each of the first to fourth AF pixels includes the first to fourth quadrants, the first and second quadrants are adjacent to each other in the second direction, the third and fourth quadrants are adjacent to each other in the second direction, the second and third quadrants are adjacent to each other in the first direction, and the first and fourth quadrants are adjacent to each other in the first direction (as shown in Figure 4) (Paragraphs 0063, 0071-0076).

9.	As to claim 11, Suzuki discloses total area of the first to fourth openings of the first to fourth AF pixels is about 50% of total area of the fifth openings of the plurality of image pixels (as shown in Figures 4-9) (Paragraph 0072).

10.	As to claim 14, Suzuki discloses at least three consecutive pixels of the plurality of pixels disposed between the first AF pixel and the second AF pixel (as shown in Figure 4).

11.	As to claim 15, Suzuki discloses a middle of the at least three consecutive pixels is connected to a selection line (signal lines as shown in Figure 2) to which the third AF and the fourth AF are connected (Paragraphs 0062-0066).
 
 12.	As to claim 16, Suzuki discloses a green color filter corresponding to at least one of the at least three consecutive pixels (as shown in Figure 4).

13.	As to claim 17, Suzuki discloses all claimed subject matter as discussed above with respect to the comments and/or citations of claim 1.

14.	As to claim 18, Suzuki discloses the plurality of pixels further comprises a plurality of image pixels (20a) to generate an image signal, wherein the light shielding pattern has a fifth opening (43a) corresponding to each of the plurality of image pixels, and the fifth opening is bigger than each of the first to the fourth openings (as shown in Figures 4-9) (Paragraphs 0063, 0069, 0072).

15.	As to claim 19, Suzuki discloses an area of each of the first to fourth openings is about 50% of an area of the fifth opening (Paragraph 0072).

16.	As to claim 20, Suzuki discloses a green color filter corresponding to each of the first to fourth AF pixels (as shown in Figure 4).
 
 
Claim Rejections – 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


18.	Claim 4 is rejected under 35 U.S.C 103 as being unpatentable over Suzuki (US PGPub 2010/0091161) [hereafter Suzuki] in view of Nomura (US PGPub 2016/0049430) [hereafter Nomura].

19.	As to claim 4, it is noted that Suzuki fails to particularly disclose an isolation structure formed in the substrate and between adjacent ones of the plurality of pixels.
	On the other hand, Nomura discloses an isolation structure (13A as shown in Figure 1) formed in a substrate (21) and between adjacent ones of the plurality of pixels (2) (Paragraphs 0060-0063, 0071-0073).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an isolation structure formed in the substrate and between adjacent ones of the plurality of pixels as taught by Nomura with the image sensor of Suzuki because the prior art are directed towards image sensors that includes pixels that perform focus detection operations and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of reducing cross-talk between adjacent pixels.

20.	Claims 5-6, 8-10, 12-13 are rejected under 35 U.S.C 103 as being unpatentable over Suzuki (US PGPub 2010/0091161) [hereafter Suzuki] in view of Nomura (US PGPub 2016/0049430) [hereafter Nomura], as applied to claim 4, and in further view of Shim (US PGPub 2012/0009720).

21.	As to claim 5, Nomura discloses the substrate (21) having a first surface (bottom surface 21) on which a gate electrode (wiring layer 22) is disposed and a second surface (light receiving surface 20S) opposite to the first surface (as shown in Figure 1) (Paragraphs 0060-0063, 0068). 
	It is however noted that the combination of the Suzuki and Nomura references fails to particularly disclose the isolation structure extends from the second surface to the first surface.
	On the other hand, Shim discloses an isolation structure (832 and 834 as shown in Figure 8) that extends from a second surface (rear surface) a first surface (front surface) (Paragraphs 0069-0072).
	It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to include an isolation structure that extends from the second surface to the first surface as taught by Shim with the image sensor of Suzuki and Nomura because the prior art are directed towards image sensors that includes pixels that perform focus detection operations and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of reducing cross-talk between adjacent pixels and the active devices disposed within the substrate.
22.	As to claim 6, Nomura discloses the isolation structure includes a fixed charge layer (24) and an insulation layer (26) (as shown in Figure 4B) (Paragraphs 0068-0071).

23.	As to claim 8, Suzuki discloses a green color filter corresponding to each of the first to fourth AF pixels (as shown in Figure 4).

24.	As to claim 9, Suzuki discloses the first plurality of auto-focus pixels are commonly coupled to a signal sensing line (signal lines as shown in Figure 2) (Paragraphs 0062-0066). 

25.	As to claim 10, Suzuki discloses the second plurality of auto-focus pixels commonly coupled to a selection line (signal lines as shown in Figure 2) (Paragraphs 0062-0066).

26.	As to claim 12, Nomura discloses a light shielding pattern (13) overlapping on the isolation structure and having a mesh shape (as shown in Figures 1-2) (Paragraphs 0060, 0063).

27.	As to claim 13, Nomura discloses the light shielding pattern is connected to the first to the fourth light shields (Paragraph 0063).

28.	 Claim 7 is rejected under 35 U.S.C 103 as being unpatentable over Suzuki (US PGPub 2010/0091161) [hereafter Suzuki] in view of Nomura (US PGPub 2016/0049430) [hereafter Nomura] and Shim (US PGPub 2012/0009720), as applied to claim 6, and in further view of Sato (US PGPub 2015/0102448) [hereafter Sato].

29.	As to claim 7, it is noted that Suzuki, Nomura, and Shim fails to particularly disclose the isolation structure further includes an air gap surrounded by the fixed charge layer. 
	On the other hand, Sato discloses an isolation structure (trench 11 with film 33 as shown in Figure 16B) further includes an air gap (G) surrounded by the fixed charge layer (16) (Paragraphs 0049-0050, 0094, 0099-0100).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include an air gap surrounded by the fixed charge layer within the isolation structure as taught by Sato with the image sensor taught by Suzuki, Nomura, and Shim because the prior art are directed towards image sensors that includes pixels that perform focus detection operations and because the claimed limitations are fully disclosed within the cited prior art references and would yield predictable results of increasing the difference in refractive indices producing a higher reflection function.
   
Conclusion
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664